In the

    United States Court of Appeals
                  For the Seventh Circuit
                    ____________________ 
No. 17‐1047 
RENE A. LOPEZ, 
                                                           Petitioner, 

                                 v. 

JEFFERSON B. SESSIONS III, 
Attorney General of the United States, 
                                                          Respondent. 
                    ____________________ 

               Petition for Review of an Order of the  
                  Board of Immigration Appeals.  
                          No. A208‐149‐697
                    ____________________ 

        ARGUED JUNE 2, 2017 — DECIDED JUNE 13, 2017 
                 ____________________ 

   Before FLAUM, EASTERBROOK, and KANNE, Circuit Judges. 
    FLAUM,  Circuit  Judge.  Rene  Alonzo  Lopez,  a.k.a.  Luis 
Fuentes Alonso, petitions for review of the denial of his appli‐
cation for withholding of removal. We dismiss the petition for 
lack of jurisdiction. 
2                                                     No. 17‐1047 

                           I. Background 
    Lopez is a native and citizen of El Salvador who first en‐
tered the United States without inspection in or around 1996. 
In 1997, he was convicted of felony possession of marijuana in 
violation of North Carolina General Statute § 90‐95(d)(4).  
    In  2015,  the  Department  of  Homeland  Security  com‐
menced removal proceedings against Lopez, and filed a No‐
tice  to  Appear  with  the  immigration  court  charging  that  he 
was removable on two grounds: (1) as an alien present in the 
United States without being admitted or paroled, see 8 U.S.C. 
§ 1182(a)(6)(A)(i); and (2) as an alien convicted of a controlled 
substance law, see 8 U.S.C. § 1182(a)(2)(A)(i)(II). Lopez admit‐
ted the allegations in the Notice to Appear; and, after the im‐
migration  judge  sustained  the  removal  charges,  Lopez  filed 
an application for asylum and withholding of removal. 
    Lopez testified before the immigration judge that in 2007, 
Lopez and his cousin decided to form an agricultural business 
making feed for livestock in El Salvador. Lopez sent money 
from the United States as an investment and in order to rent 
space. He returned to El Salvador in 2011 or 2012 to expand 
the business to another location in a different village. Lopez 
stated that approximately three months after the new branch 
opened, he received a cell phone from a child, and the local 
leader of the Mara Salvatrucha (“MS‐13”) gang called to “start 
charging rent.” (Apparently the area in which the new branch 
was  located  was  gang‐controlled.)  The  gang  leader  told 
Lopez,  “[Y]ou  already  know  what  happens  to  people  who 
don’t  pay.”  Lopez  understood  this  to  mean  that  the  gang 
would kill, injure, or kidnap someone if Lopez didn’t pay the 
“rent.” 
No. 17‐1047                                                        3

    Lopez initially complied with the gang’s demands, depos‐
iting thirty dollars per week into a specified bank account; but 
after a month or a month and a half, he had to close the busi‐
ness. He explained to the immigration judge that once people 
learn that a gang controls a business, the business suffers rep‐
utational harm and loses standing in the community. Lopez 
then returned to the United States. Approximately six months 
later, Lopez sent money to his nephew, who was being pres‐
sured in El Salvador to join a gang, to help him travel to the 
United States.  
   MS‐13  has  never  harmed  Lopez’s  family  in  El  Salvador. 
Additionally, Lopez explained that he had not applied for asy‐
lum earlier because he had not known that he could. 
   A. Immigration judge’s decision 
    On  May  19,  2016,  the  immigration  judge  denied  Lopez’s 
application  for  asylum  and  withholding  of  removal.  Lopez 
had not filed his asylum application within one year of his last 
entry in 2012, as is required under 8 U.S.C. § 1158(a)(2)(B); and 
the immigration judge found that Lopez’s lack of knowledge 
about  the  asylum  application  process  did  not  constitute 
changed or extraordinary circumstances excusing his failure 
to timely file. Lopez was thus statutorily ineligible for asylum.  
    In  denying  withholding  of  removal,  the  immigration 
judge  found  that  Lopez’s  fear  of  persecution  by  MS‐13  was 
“[n]either  objectively  reasonable  [n]or  on  account  of  any  of 
the  statutorily  enumerated  grounds,”  as  the  record  did  not 
support the conclusion that any future mistreatment by MS‐
13 would be on account of Lopez’s race, religion, nationality, 
political opinion, or social group membership. The immigra‐
tion judge observed that neither “(1) individuals who oppose 
4                                                     No. 17‐1047 

gang and other criminal activities due to their personal (e.g., 
religious  and/or  moral)  beliefs,”  nor  “(2)  individuals  who 
have lived in the United States for many years and who are 
perceived by drug cartels, criminal organizations, and gangs 
to have money upon their return” comprised sufficiently par‐
ticular groups to be cognizable social groups for purposes of 
withholding  of  removal.  The  immigration  judge  also  found 
“no  evidence  that  gang  members  would  be  concerned  with 
any characteristic of their victims other than their wealth.” 
     B. Board of Immigration Appeals’s decision  
   On June 16, 2016, Lopez appealed the immigration judge’s 
denial of withholding of removal to the Board of Immigration 
Appeals (“Board”), claiming that MS‐13 would target Lopez 
based on its perception of him as a “wealthy business owner 
who failed to comply with [the gang’s] demands for rent,” and 
submitting  that  the  government  of  El  Salvador  is  unable  to 
control  the  MS‐13  gang  or  protect  its  victims.  He  requested 
that the Board either grant him withholding of removal or re‐
mand his case so that he could introduce additional evidence.  
    On December 8, 2016, the Board dismissed Lopez’s appeal, 
agreeing with the immigration judge that Lopez had not es‐
tablished that it was more likely than not that his life or free‐
dom would be threatened based on a protected ground. The 
Board explained in relevant part that, “[a]lthough wealth can 
form a basis of a particular social group if it is combined with 
other  ‘distinguishing  markers,’  no  evidence  was  presented 
that the gang members in this case would be concerned with 
any character[istic] other than wealth.” The Board added that 
a “general fear of crime, extortion, or violence,” and Lopez’s 
actions  in  helping  his  nephew  escape  El  Salvador,  likewise 
were  not  bases  for  withholding  of  removal,  and  rejected 
No. 17‐1047                                                        5

Lopez’s  claim  that  the  Salvadoran  government  is  unable  or 
unwilling to control MS‐13. Finally, the Board denied Lopez’s 
request for remand to present additional evidence, explaining 
that  he  “did  not  submit  any  evidence,  specify  the  evidence 
that  would  be  presented,  or  explain  why  the  new  evidence 
could have been presented in the proceedings before the Im‐
migration Judge.”  
   This petition followed. 
                            II. Discussion 
    Because  Lopez  was  found  removable  based  on  his  con‐
trolled‐substance conviction and did not challenge this find‐
ing before the Board  or this Court, the criminal alien bar of 
8 U.S.C. § 1252(a)(2)(C) applies. See, e.g., Gutierrez v. Lynch, 834 
F.3d 800, 804 (7th Cir. 2016); Aguilar‐Mejia v. Holder, 616 F.3d 
699, 703 (7th Cir. 2010) (“Congress has stripped courts of ap‐
peals of their jurisdiction to review most issues related to re‐
moval orders for aliens convicted of certain crimes, including 
controlled‐substance  offenses  ….”)  (citations  omitted).  Alt‐
hough we thus generally lack jurisdiction to review Lopez’s 
final order of removal, we retain jurisdiction under 8 U.S.C. 
§ 1252(a)(2)(D) to review (de novo) questions of law and con‐
stitutional claims. See, e.g., Isunza v. Lynch, 809 F.3d 971, 973 
(7th Cir. 2016); Antia‐Perea v. Holder, 768 F.3d 647, 658–59 (7th 
Cir.  2014)  (citation  omitted).  We  likewise  review  de  novo 
questions concerning our jurisdiction. E.g., Delgado v. Holder, 
674 F.3d 759, 765 (7th Cir. 2012) (citation omitted). 
    Withholding  of  removal  requires  the  petitioner  to  estab‐
lish that it is more likely than not that he would be persecuted 
in the country of removal “because of [his] race, religion, na‐
tionality, membership in a particular social group, or political 
6                                                             No. 17‐1047 

opinion.” 8 U.S.C. § 1231(b)(3)(A); see also Sarhan v. Holder, 658 
F.3d 649, 653 (7th Cir. 2011) (citation omitted). The inquiry fo‐
cuses on “whether the danger flows from an ongoing violent 
struggle  affecting  the  population  in  a  relatively  undifferenti‐
ated way or if danger exists on account of a protected ground.” 
Tapiero de Orejuela v. Gonzales, 423 F.3d 666, 672 (7th Cir. 2005) 
(quoting Ahmed v. Ashcroft, 348 F.3d 611, 619 (7th Cir. 2003)). 
Lopez raises two legal challenges on appeal: (1) that individ‐
uals  perceived  to  be  wealthy  business  owners,  or  former 
members of that group who failed to comply with extortion 
demands,  are  both  cognizable  and  particular  social  groups 
under existing precedent; and (2) that he established, and the 
Board failed to consider, that the Salvadoran government is 
unable or unwilling to control MS‐13.1 
    The government responds, however, that neither of these 
arguments  invokes  our  jurisdiction  because  Lopez  has  not 
challenged the Board’s dispositive holding on nexus—that is, 
that Lopez failed to establish a likelihood of persecution in El 
Salvador based on membership in a protected group. 8 U.S.C. 
§ 1231(b)(3)(A); see also Rivera v Lynch, 845 F.3d 864, 866 (7th 
Cir.  2017); Shaikh  v.  Holder,  702  F.3d  897,  902  (7th  Cir.  2012). 
Thus,  the  government  reasons,  even  assuming  Lopez  could 



                                                 
     1 As to the second issue, Lopez alternatively argues that even if the 

Board did consider this evidence, this Court should revisit our conclusion 
that 8 U.S.C. § 1252(a)(2)(D)’s preservation of jurisdiction does not extend 
to such issues of mixed law and fact. See Adame v. Holder, 777 F.3d 390, 391 
(7th Cir. 2015) (Hamilton, J., concurring in denial of petition for rehearing 
en banc). We decline to do so, since, as the following analysis makes clear, 
there would be “no reasonable prospect of changing the outcome of [the] 
petition for judicial review.” Id.  
No. 17‐1047                                                                      7

prevail on either or both of his arguments, the agency’s denial 
of withholding of removal would still stand.  
    Lopez claims that the government is misreading the immi‐
gration  judge’s  and  Board’s  decisions,2  which,  according  to 
him, focused on the requisite particularity of a social group, 
and  not  on  nexus  per  se.  The  government  relies  on:  (1)  the 
Board’s statement that, “[a]lthough wealth can form a basis of 
a particular social group if it is combined with other ‘distin‐
guishing markers,’ no evidence was presented that the gang 
members  in  this  case  would  be  concerned  with  any  charac‐
ter[istic] other than wealth”; and (2) the immigration judge’s 
finding that, “[i]n this case, … the danger to the respondent 
of robbery or extortion by gangs or other criminal elements is 
shared by all members of [Salvadoran] society who have or 
are perceived to have wealth, and there is no evidence that the 
risk faced by the respondent is distinct because of the time he 
lived in the United States.” While it’s true that both statements 
come from the agency’s analyses with respect to social groups, 
crucially,  they  both  center  on  wealth—and  only  wealth—as 
the pertinent marker linked to persecution by MS‐13. And as 
“wealth,  standing  alone,  is  not  an  immutable  characteristic 
[and thus may not be the primary characteristic of a cogniza‐
ble group],” Dominguez‐Pulido v. Lynch, 821 F.3d 837, 845 (7th 
Cir. 2016) (citing Tapiero, 423 F.3d at 672), both the immigra‐
tion  judge  and  Board  did  make  dispositive,  no‐nexus  find‐
ings.  



                                                 
      2  Where  the  Board  both  adopts  and  supplements  the  immigration 

judge’s  decision,  both  orders  are  subject  to  review  by  this  Court.  E.g., 
Halim v. Holder, 755 F.3d 506, 511 (7th Cir. 2014) (citations omitted). 
8                                                      No. 17‐1047 

    Lopez alternatively argues that, to the extent the Board ad‐
dressed the nexus element, the Board failed to consider evi‐
dence,  raising  an  issue  of  reviewable  legal  error.  He  claims 
that because he experienced extortion and threats from MS‐13 
as a consequence of his business ownership, a conclusion of 
no  nexus  “ignores  [his  own]  credible  testimony.”  His  argu‐
ment  misses  the  point.  It’s  true  that  the  immigration  judge 
found Lopez generally credible, and observed that “there is 
some  support”  for  Lopez’s  fears  of  MS‐13  given  the  gang’s 
proclivity  toward  violence.  However,  both  the  immigration 
judge  and  Board  concluded  that  it  wasn’t  Lopez’s  business 
ownership, or his non‐compliance with the gang’s demands, 
that mattered for purposes of the withholding analysis. It was 
simply his (perceived) wealth. See generally In re V‐T‐S‐, 21 I. 
&  N.  Dec.  792,  792  (BIA  1997)  (holding  that  an  applicant’s 
wealth,  in  the  absence  of  evidence  to  suggest  other  motiva‐
tions,  will  not  support  a  finding  of  persecution  within  the 
meaning of the Immigration and Nationality Act). Lopez thus 
failed to establish that his life or freedom would be threatened 
based on a protected ground.  
   “For [§ 1252(a)(2)(D)] review to be permissible, … the legal 
conclusion  must  make  a  difference,  as  otherwise  the  court 
would be rendering an advisory opinion.” Jankovic v. Lynch, 
811 F.3d 265, 266 (7th  Cir. 2016). As the agency’s (no‐)nexus 
finding  is  dispositive  of  the  decision  on  withholding  of  re‐
moval, we need not and do not consider either of Lopez’s ar‐
guments as to his proposed social groups or the ability or will‐
ingness of the Salvadoran government to control MS‐13. See 
INS v. Bagamasbad, 429 U.S. 24, 25 (1976) (“As a general rule 
courts and agencies are not required to make findings on is‐
sues the decision of which is unnecessary to the results they 
reach.”) (citations omitted); Lozano‐Zuniga v. Lynch, 832 F.3d 
No. 17‐1047                                                         9

822, 828 (7th Cir. 2016) (finding it unnecessary to determine 
whether a given group was cognizable under the Immigration 
and  Nationality  Act  given  the  immigration  court’s  finding 
that petitioner “failed to establish that there is a clear proba‐
bility that he would be subject to future danger because of his 
membership in this group”).  
                           III. Conclusion 
   For  the  foregoing  reasons,  the  petition  for  review  of  the 
Board’s decision is DISMISSED for lack of jurisdiction.